
	
		II
		111th CONGRESS
		1st Session
		S. 1752
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 5, 2009
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  direct the Secretary of Veterans Affairs to provide wartime disability
		  compensation for certain veterans with Parkinson’s disease.
	
	
		1.Presumption of service connection for
			 Parkinson’s disease for certain veterans who served in the Republic of
			 VietnamSection 1116(a)(2) of
			 title 38, United States Code, is amended by adding at the end the following new
			 subparagraph:
			
				(I)Parkinson’s disease becoming manifest to a
				degree of disability of 10 percent or
				more.
				.
		
